                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


UNITED STATES OF AMERICA                     :

                      Plaintiff              :       Case No. 3:19-cr-113 (1)

                     vs.                      :      HONORABLE WALTER H. RICE
Davis, Sifu                                  :

                      Defendant              :


                      ORDER AMENDING BOND CONDITIONS


For good cause shown, the Court hereby amends the bond conditions filed in this matter on
November 27, 2019 and amends the following condition:


       1. Participate in a location restriction program and abide by all requirements of the
          program (home incarceration).


The amended condition will be ordered as follows:


       1. Participate in a location restriction program and abide by all requirements of the
          program (curfew) (8am to 6pm daily).




All other bond conditions remain in full force and effect.




       04/03/2020
Date:_______________                          /s/ Walter H. Rice (tp - per Judge Rice authorization)
                                             ____________________________________
                                             HONORABLE WALTER H. RICE
                                             UNITED STATES DISTRICT COURT JUDGE
